Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 16-17 and 21: The present invention is directed to an image processing apparatus configured for removing a color from image data based on specified color. The prior art searched and of record neither anticipated nor suggests the claimed combinations of wherein the image processing apparatus obtains a first feature amount of image data before a color of the image data is removed based on the range of the hue set by the controller and a second feature amount of image data after the color of the image data is removed based on the range of the hue set by the controller, wherein the image processing apparatus expands, based on the first feature amount of image data and the second feature amount of image data, the range of hue to be removed.
Regarding Claims 18 and 22: The present invention is directed to an image processing apparatus configured for removing a color from image data based on specified color. None of the prior art cited alone or in combination provides the motivation to teach a controller that obtains a first feature amount of image data before a color of the image data is removed based on a range of hue corresponding to the color designated by the user interface and a second feature amount of image data after the color of the image data is removed based on the range of hue corresponding to the color designated by the user interface, wherein the image processing apparatus removes the color of the image data based on a range of the hue determined based on the first feature amount of image data and the second feature amount of image data. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DUNG D TRAN/Primary Examiner, Art Unit 2675